    Case: 1:18-cr-00109-TSB Doc #: 68 Filed: 10/29/18 Page: 1 of 2 PAGEID #: 473



                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                             :
                                                     :       CASE NO. 1:18-CR-109 (2)
                                                     :
               vs.                                   :
                                                     :       Honorable Timothy S. Black
                                                     :
SERGHEI VERLAN, et al.                               :



                             GOVERNMENT’S MOTION FOR
                           UNSEALING OF ARREST WARRANT


       The United States of America, by and through undersigned counsel, respectfully moves for

an order unsealing the arrest warrant for Defendant Serghei Verlan under the above case number

for the purpose of permitting the Government to disclose the arrest warrant to government

personnel, including those of a foreign government, as necessary to assist in the extradition of the

Defendant to the United States.


                                              Respectfully Submitted,

                                              BENJAMIN C. GLASSMAN
                                              UNITED STATES ATTORNEY


                                              s/ Matthew C. Singer
                                              MATTHEW C. SINGER
                                              MEGAN L. GAFFNEY
                                              Assistant United States Attorneys
                                              221 E. Fourth Street, Suite 400
                                              Cincinnati, Ohio 45202
   Case: 1:18-cr-00109-TSB Doc #: 68 Filed: 10/29/18 Page: 2 of 2 PAGEID #: 474



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Government’s Motion for Unsealing of

Arrest Warrant has been electronically filed via the Court’s CM/ECF system this 29th day of

October, 2018, and has been electronically served upon all counsel of record.




                                            s/ Matthew C. Singer
                                            MATTHEW C. SINGER
                                            Assistant United States Attorney




                                                2
